Citation Nr: 0903696	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to April 1978.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Fort Harrison, Montana Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for tinnitus and bilateral hearing loss.  
In January 2008, a videoconference hearing was held before 
the undersigned.  A transcript of the hearing is associated 
with the veteran's claims file.  Additional evidence was 
submitted with a waiver of initial AOJ consideration both at 
the videoconference hearing and in June 2008.  In September 
2008, the Board sought an advisory medical opinion from the 
Veterans Health Administration (VHA).

The veteran had also initiated an appeal of a denial of 
service connection for bilateral hearing loss.  In his May 
2007 VA Form 9, substantive appeal, he (in essence withdrew 
his appeal in the matter) indicating he was appealing only 
the matter of service connection for tinnitus.  Consequently, 
the matter of service connection for hearing loss is not 
before the Board.


FINDING OF FACT

Tinnitus was not noted in service and the preponderance of 
the evidence is against a finding that any current tinnitus 
is related to the veteran's service or to any event therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of his claim prior its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  September 2005 and October 2006 letters 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the October 2006 letter informed the veteran of 
disability rating and effective date criteria.  

The veteran's service treatment records (STRs) are associated 
with his claims file, and postservice treatment records have 
been secured.  The RO arranged for a VA examination in March 
2007.  The veteran has not identified any pertinent evidence 
that remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

The veteran contends that he has tinnitus as a result of 
acoustic trauma in service and an incident in service wherein 
he sustained a head injury.  His service personnel records 
reflect that his military occupational specialty (MOS) was 
tactical wire operations specialist and that he served in the 
infantry.  

The veteran's STRs, including his February 1978 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis related to tinnitus.  
[Audiometry on service separation examination revealed a 35 
decibel puretone threshold at the 500 hertz frequency in the 
right ear.]  They do show that in May 1976, the veteran was 
treated for a head injury requiring stitches over the left 
eye area.  After the removal of the stitches in June 1976, 
subsequent STRs are silent for any complaints related to the 
veteran's head injury.  In a February 1978 service separation 
report of medical history, he indicated he had ear, nose, or 
throat problems (the physician's summary noted that the 
veteran had a history of sinusitis), and a head injury.  

February 2000 to September 2005 VA outpatient treatment 
records show that in February 2000 (about 5 years prior to 
his claim of service connection for tinnitus), the veteran 
reported lifelong tinnitus.  

In an October 2005 statement, the veteran reported 
experiencing constant ringing in his ears for approximately 
twenty-five years.

On August 2006 private audiological evaluation, bilateral 
high frequency sensorineural hearing loss was diagnosed.  The 
veteran reported being exposed to noises from firing ranges, 
tanks, artillery, and small arms in service with occasional 
use of ear protection, and working as a carpenter and being 
exposed to construction noises postservice.  The audiologist, 
L.W., noted the veteran's accounts of noise exposure during 
and after service, and opined, "Based on these tests and the 
information provided it is more likely than not that [the 
veteran's] . . . tinnitus started during his military 
service."

On March 2007 authorized VA examination, puretone audiometry 
revealed bilateral high frequency hearing loss.  The veteran 
reported significant military noise exposure from artillery 
fire; postservice noise exposure was not considered 
significant.  After reviewing the claims file, the examiner 
concluded that given the veteran's normal hearing by 
audiometric testing upon entrance into and separation from 
service, "it is less than likely that his present . . . 
tinnitus [is] related to his military noise exposure."

In an undated statement submitted with his May 2007 
substantive appeal, J.A.M., ENT, (a VA healthcare provider 
who is not shown to have evaluated the veteran) opined 
generally, in essence, that intermittent or persistent 
tinnitus not present previously, but appearing after combat 
noise exposure is related to combat acoustic trauma.  He 
noted that a "[h]earing test may or may not reflect hearing 
change produced by the acoustic trauma.  The damage to the 
inner ear hair cells may not be severe enough to produce a 
hearing loss but is severe enough to produce tinnitus or the 
damage accrued in a frequency not tested by a routine 
audiogram."

To resolve the matter of the etiology of the veteran's 
tinnitus, the Board sought a VHA advisory opinion from an 
otolaryngologist.  In an opinion dated in September 2008, a 
VA Chief of Otolaryngology indicated that, based upon the 
existing evidence, he could not relate the veteran's tinnitus 
to his service.  The VHA consultant observed that tinnitus 
accompanies sensorineural hearing loss, and that the most 
common cause for the latter is acoustic trauma; however, 
audiological evaluations on entrance into and separation from 
service were normal and complaints of tinnitus were not noted 
until 2000. Therefore, in his opinion, it was unlikely that 
military exposure was the etiology of the veteran's hearing 
loss and tinnitus.  The VHA consultant also considered 
whether the veteran's tinnitus was related to his head injury 
in service and opined that it was not, due to the lack of 
evidence of an intracranial injury or any skull fractures 
such as a temporal bone fracture.  Noting that the veteran's 
postservice occupation was that of a carpenter, the VHA 
consultant further explained that hearing loss and tinnitus 
are common problems associated with aging and continued 
lifetime to exposure to the noise levels on Earth, whether 
occupational or social.  

In support of his claim, the veteran submitted two Internet 
articles from the American Academy of Otolaryngology-Head and 
Neck Surgery and the British Tinnitus Association to the 
effect that injuries to the head or neck are possible causes 
of tinnitus.  He has also submitted lay statements from his 
wife, who states that the veteran suffers from hearing loss, 
and from his fellow serviceman, D.A.A., who states that he 
and the veteran shared many hours at firing ranges and were 
exposed to noise trauma from small arms to howitzers, tanks, 
and air strikes, and that over the years, he has noticed that 
the veteran has lost some of his hearing.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

It is not in dispute that the veteran has tinnitus as such 
disability is noted in postservice treatment records and on 
VA audiological evaluation.  Because he served in an infantry 
unit, it may reasonably be found that he had some degree of 
exposure to noise trauma in service.  What he must still show 
to establish service connection for tinnitus is that such 
disability is related to the noise exposure in service (or to 
documented head trauma therein).  The preponderance of the 
evidence weighs against there being such a nexus.

Significantly, the veteran's SMRs, including his service 
separation examination report, contain no mention of 
tinnitus.  Consequently, service connection for tinnitus on 
the basis that such disability became manifest in service and 
persisted is not warranted.

The record includes both medical evidence that tends to 
support the veteran's claim of service connection for 
tinnitus and medical evidence that is against his claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The evidence that tends to support the veteran's claim is the 
August 2006 private audiological evaluation from L.W. and the 
undated statement from J.A.M., ENT.  L.W.'s opinion that the 
veteran's tinnitus started during his military service is not 
based on a review of the claims file.  J.A.M., ENT's opinion 
that persistent or intermittent tinnitus that is not present 
before combat noise exposure but is present afterwards 
necessitates the conclusion that the tinnitus is related to 
acoustic trauma produced by combat is nonspecific to the 
veteran.  Significantly, the veteran did not serve in combat, 
and it is not shown that J.A.M., ENT evaluated the veteran or 
reviewed his claims file before rendering his opinion.  The 
Court of Appeals for Veterans Claims (Court) has held that 
"a mere conclusion by a medical doctor is insufficient to 
allow the Board to make an informed decision as to what 
weight to assign to the doctor's opinion."  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007); see also Miller v. 
West, 11 Vet. App. 345, 348 (1998).  

In contrast, the March 2007 authorized VA audiologist's 
opinion and the September 2008 VHA advisory opinion are based 
on a review of the claims file and contain a rationale for 
the opinions provided.  In opining that the veteran's 
tinnitus was not related to his military service, the March 
2007 VA examiner emphasized that the veterans' hearing was 
within normal limits by audiometric testing when he separated 
from service.  The September 2008 VHA consultant also 
considered the etiology of the veteran's tinnitus and opined 
that it was more likely related to aging and continued 
lifetime exposure to noise levels on Earth, whether 
occupational or social.  He noted that tinnitus is associated 
with sensorineural hearing loss, which is most commonly 
caused by acoustic trauma, but that the veteran had normal 
hearing when he separated from service.  He also emphasized 
that although the veteran has stated he has experienced 
tinnitus since 1980, his first documented complaint of 
tinnitus was in February 2000.  Such a lengthy period of time 
between service and the earliest postservice clinical 
documentation of the disability for which service connection 
is sought is of itself a factor for consideration against a 
finding that any current hearing loss is related to service.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in 
a claim alleging that a disability was aggravated by 
service).  In addition, the VHA consultant considered whether 
the veteran's tinnitus was related to his head injury in 
service.  In finding that it was not related, he explained 
that the injury was a laceration and that there was no 
evidence of an intracranial injury or a skull fracture, like 
a temporal bone fracture.  

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, the Board 
places greater weight on the VHA consultant's opinion as it 
was by an otolaryngologist (who would be qualified to provide 
it), included a rationale for the opinions provided and 
considered several possible alternatives for the etiology of 
the veteran's tinnitus, including in service and postservice 
noise exposure, remoteness of time from service when first 
noted, and whether it was related to his head injury in 
service.

The veteran's own statements relating his tinnitus to noise 
exposure in service are not competent evidence, as he is a 
layperson, and lacks the training to opine regarding medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

The preponderance of the evidence is against a finding of a 
nexus between the veteran's tinnitus and his service/noise 
exposure and head trauma therein.  Consequently, the 
preponderance of the evidence is against the veteran's claim.  
In such a situation, the benefit of the doubt doctrine does 
not apply and the claim must be denied.


ORDER

Service connection for tinnitus is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


